Dismiss and Opinion Filed July 17, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00945-CR

                          STEVEN GARRETT STONE, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82000-2011

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang
       Steven Garrett Stone was convicted of possession of a controlled substance in an amount

of four grams or more but less than 200 grams. Sentence of two years’ imprisonment was

imposed in open court on October 3, 2012. Appellant filed a timely motion for new trial;

therefore, his notice of appeal was due by January 2, 2013.         See TEX. R. APP. P. 4.1(a),

26.2(a)(2). Appellant’s July 3, 2013 notice of appeal is untimely, leaving us without jurisdiction

over the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

Accordingly, we dismiss the appeal for want of jurisdiction.


                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130945F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

STEVEN GARRETT STONE, Appellant                       On Appeal from the 219th Judicial District
                                                      Court, Collin County, Texas
No. 05-13-00945-CR         V.                         Trial Court Cause No. 219-82000-2011.
                                                      Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                          Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 17th day of July, 2013.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




130945.op.docx                                  –2–